Appeal from a judgment (denominated order) of Supreme Court, Monroe County (Siracuse, J.), entered December 2, 2002, which, inter alia, declared that respondent is barred from recovering certain child support arrears.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly declared that respondent is barred from recovering child support arrears that accrued more than six years prior to the date on which petitioner’s ex-wife filed a petition in Family Court seeking recovery of child support arrears. The arrearages arose under a divorce decree entered in March 1987, prior to the effective date of CPLR 211 (e), and are thus subject to the six-year limitations period set forth in CPLR 213 (1) (see Shavit v Shavit, 279 AD2d 180, 183 [2000], lv denied 96 NY2d 719 [2001]; Thurmond v Thurmond, 155 AD2d 527, 530 [1989]; see also Matter of Dox v Tynon, 90 NY2d 166, 176 [1997]). Finally, the court properly determined that respondent must apply the payments made by petitioner in the manner set forth in 18 NYCRR 347.13. Present—Pigott, Jr., P.J., Green, Hurlbutt, Scudder and Hayes, JJ.